Name: Commission Regulation (EC) NoÃ 1300/2007 of 6 November 2007 amending Regulation (EC) NoÃ 1622/2000 laying down certain detailed rules for implementing Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes
 Type: Regulation
 Subject Matter: agricultural policy;  marketing;  Europe;  beverages and sugar;  food technology;  agricultural activity
 Date Published: nan

 7.11.2007 EN Official Journal of the European Union L 289/8 COMMISSION REGULATION (EC) No 1300/2007 of 6 November 2007 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 46(1) thereof, Whereas: (1) Point 3 of Part B of Annex V to Regulation (EC) No 1493/1999 makes provisions for exceptions as regards the maximum volatile acid content of certain categories of wine. (2) Commission Regulation (EC) No 1622/2000 (2) lays down certain detailed rules for implementing Regulation (EC) No 1493/1999 as regards the maximum total volatile acid content of wine. In particular, under Article 20 of that Regulation the wines covered by exceptions are as set out in Annex XIII thereto. (3) Certain Spanish quality liqueur wines psr and the Italian quality liqueur wine psr Alto Adige, which are made using special methods and have a total alcoholic strength by volume greater than 13 % vol., normally have a volatile acid content above the limits laid down in point 1 of Part B of Annex V to Regulation (EC) No 1493/1999 but less than 35 or 40 milliequivalents per litre depending on the wine in question. Those wines should therefore be added to the list in Annex XIII to Regulation (EC) No 1622/2000. (4) Regulation (EC) No 1622/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Annex XIII to Regulation (EC) No 1622/2000 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 1. Regulation last amended by Regulation (EC) No 556/2007 (OJ L 132, 24.5.2007, p. 3). ANNEX Annex XIII to Regulation (EC) No 1622/2000 is hereby amended as follows: 1. Point (c) is replaced by the following: (c) for Italian wines: (i) 25 milliequivalents per litre for:  the quality liqueur wine psr Marsala ,  the quality wines psr Moscato di Pantelleria naturale, Moscato di Pantelleria and Malvasia delle Lipari,  the quality wines psr Colli orientali del Friuli accompanied by the term Picolit ,  the quality wines psr and the quality liqueur wines psr meeting the requirements to be described by the terms or one of the terms vin santo , passito , liquoroso  and vendemmia tardiva , with the exception of the quality wines psr entitled to bear the designation of origin Alto Adige described by the terms or one of the terms passito  and vendemmia tardiva ,  table wines with a geographical indication meeting the requirements to be described by the term or one of the terms vin santo , passito , liquoroso  and vendemmia tardiva ,  table wines obtained from the Vernaccia di Oristano B  vine variety harvested in Sardinia and meeting the requirements to be described as Vernaccia di Sardegna ; (ii) 40 milliequivalents per litre for the quality wines psr entitled to bear the designation of origin Alto Adige described by the terms or one of the terms passito  or vendemmia tardiva . 2. Point (f) is replaced by the following: (f) for wines originating in Spain: (i) 25 milliequivalents per litre for quality wines psr meeting the requirements to be described as vendimia tardÃ ­a ; (ii) 35 milliequivalents per litre for:  the quality wines psr produced from overripe grapes entitled to bear the designation of origin Ribeiro ,  the quality wines psr described by the term generoso  or generoso de licor  and entitled to bear the designation of origin Condado de Huelva, Jerez-Xerez-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, MÃ ¡laga or Montilla-Moriles;.